Citation Nr: 0939688	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for recurrent dislocation of the right shoulder with 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky where the RO awarded the Veteran an 
increased rating of 30 percent for his right shoulder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges that his right shoulder is more severe 
than currently rated.  Specifically, the Veteran's 
representative, in a September 2009 statement, indicates the 
last VA examination afforded the Veteran was in 2006 and no 
longer reflects the current severity of the Veteran's 
condition.  The Veteran's representative further argues the 
examination is inadequate for rating purposes.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination 
for his right shoulder in November 2006, nearly three years 
ago.  There are no medical records since that time, however, 
indicating the Veteran's right shoulder has worsened in 
severity.  Rather, the only evidence since November 2006 is 
the Veteran's representative's statement indicating the 
Veteran's condition has worsened.

The September 2009 statement also alleges the November 2006 
VA examination is inadequate for rating purposes because the 
examiner did not use a goniometer in the measurement of 
limitation of motion of the right shoulder joint.

The Board highlights that VA regulations provide that "use of 
a goniometer in the measurement of limitation of motion is 
indispensable in examination conducted within the Department 
of Veterans Affairs."  See 38 C.F.R. § 4.46. 

The examination report does not specifically indentify what 
tools were used in determining the Veteran's range of motion, 
but the Veteran's range of motion was clearly discussed in 
degrees.  On the other hand, the Veteran's representative 
alleges the examiner merely "eye-balled" the Veteran's 
range of motion.   

In light of the possibility of inadequacy and the Veteran's 
allegation that his condition has worsened, the Board finds a 
new VA examination is necessary.  The RO should ask the 
examiner to clearly indicate a goniometer was used in 
determining range of motion. 

The Board further notes that during the pendency of this 
appeal, the VA's duty to assist was redefined.  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

The Court of Appeals for Veterans' Claims (CAVC or Court) 
issued a decision indicating, among other things, increased-
compensation claims require additional duty-to-notify 
requirements.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition to informing the Veteran he needs to 
show evidence that his disability has worsened in severity, 
the Veteran should be asked to provide evidence indicating 
how his disability affects his employment and daily life.  
Id.  The Veteran should also be made aware of the diagnostic 
criteria of his claimed disability and alternative diagnostic 
criteria that may provide an increased rating for his claim.  
Id. 

Thereafter, however, the claim was vacated by the Federal 
Circuit finding, "the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific."  See Vazquez-Flores 
v. Shinseki, Nos. 2008-7150 & 2008-7115, slip op. at 19 (Fed. 
Cir. Sept. 4, 2009), vacating Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Similarly, "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments."  Id.

While the Federal Circuit vacated the decision, it does not 
appear the VA's duty to provide the Veteran notice of the 
applicable diagnostic codes relevant to his increased rating 
claim has been overturned by the decision.  See id.  

In this case, the RO did send the Veteran letters in October 
2004 and March 2006 indicating for increased rating claims 
the evidence must show the conditions "have gotten worse" 
and also explaining generally how disability ratings and 
effective dates are determined.  No letter, however, 
identified the specific diagnostic codes applicable to his 
case.  The RO should inform the Veteran of the information 
contemplated in the Federal Circuit Vazquez-Flores decision, 
to include the diagnostic criteria applicable to his case.  
Id.  The Veteran is entitled to full and complete notice 
followed by a subsequent readjudication by the agency of 
original jurisdiction.  Corrective action is required. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from November 2006 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for 
the issue of entitlement to an increased 
rating for right shoulder frequent 
dislocation and degenerative joint disease 
including the information detailed in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 
& 2008-7115, slip op. at 19 (Fed. Cir. 
Sept. 4, 2009), vacating Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), to include 
the applicable diagnostic code for his 
claim.  The letter sent, however, need not 
be veteran specific, provide alternative 
diagnostic code information, or ask the 
Veteran to provide "daily life" 
impairment evidence.  Id.

2.  Obtain the Veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in Louisville, 
Kentucky from November 2006 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate examination for 
his right shoulder disability to ascertain 
the current severity of any and all 
manifestations due to such.

The examiner must conduct all necessary 
tests to ascertain the manifestations, if 
any, of the Veteran's condition.  Range of 
motion testing must be completed using a 
goniometer.  The examiner should document 
in his or her report that a goniometer was 
used. The claims folder must be reviewed 
by the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished. 

Further, the examiner should test the 
range of motion of the right shoulder 
(again, using a goniometer) and state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the shoulder due to pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of motion due 
to weakness on movement, excess 
fatigability, incoordination, or any other 
relevant symptom or sign.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); 38 
C.F.R. §§ 4.40, 4.45.  Any additional 
limitation of motion should be expressed 
in degrees. 

4.  After the above is complete, 
readjudicate the Veteran's claim. If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC). An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

